Beasley, Judge,
dissenting.
Total completion of the work may not in fact occur before acceptance. There may be substantial completion, then acceptance, and then final completion of punch-list type items later. I believe that is what the. legislature had in mind when it put both conditions into the statute. If “completion” in the sense used in the statute always preceded acceptance, i.e., meant “total” completion, then the condition of “completion of the work” would be of no effect and mere surplus-age. But the legislature deliberately required the happening of these two events before the statute would begin to run in favor of the surety. It mattered not which occurred first so long as they both occurred. Normally, of course, one would expect total completion before acceptance; at least there would ordinarily be substantial completion before acceptance, and that may be why the legislature put the two conditions in the order' in which they appear. It would seem rather backwards to say “upon the acceptance ... by the proper public authorities and upon completion of the contract.”
The majority requires in effect a third condition, the audit and closing of the file by the public authority, or final payment. This condition grows out of the majority’s interpretation of the “completion of the contract” condition as meaning the full satisfaction of the contract by both parties to it. But if the legislature had intended to include a third condition, such as final payment or the closing of the file, it would have said so. Such a condition, however, is not hidden in the “completion of the contract” portion of the triggering events. Moreover, such an additional condition would render “acceptance” unnecessary and meaningless because the third condition of final payment or audit and closing of the file by the public authority would always occur after acceptance. So the majority’s rationale falls on the very principle it cites, that statutory construction should not render any of the language meaningless or mere surplusage.
Moreover, introducing the third condition means that the surety can be held at risk for an indeterminate period of time over which it and its obligor have no control. The time consumed for internal audits and procedures of the public authority obligee, for whom the work was done, before it closed the file after “acceptance,” would seem to frustrate the purpose of the statute.
The patent purpose of the statute is to limit the time during which the surety could be held liable for the obligor contractor’s performance of the work or payment of its subcontractors and suppliers. The surety is not concerned with final performance of the contract obligations of the public authority/obligee, or with final payment by it to the contractor/obligor. Those conditions do not affect the surety’s *887liability.
Decided July 2, 1986
Rehearing denied July 28, 1986
J. Alexander Porter, Sidney R. Barrett, Jr., for appellant.
S. David Smith, Jr., Frank W. Scoggins, for appellee.
In the instant case it is a question of nonpayment of a supplier. The internal procedures of the obligee who has accepted the job would not affect the contractor’s or the surety’s obligation to that supplier on the payment bond. It is irrelevant to this consideration. The statute limits the time when such a supplier can hold the surety liable, and there is no contingency created by the pendency of the audit or holdback of final payment which would prevent the supplier from proceeding against the surety within one year from the time the contractor completes the work and the public authority accepts it.
This would not be untrue in a suit on the performance bond by the public authority either. Although its internal audit and final payment might relate to its determination of whether to sue on the performance bond, the legislature gave it one year from the date of its “acceptance” (and of course completion) of the work to do so. If it could ignore the fact of “acceptance” and wait until the end of its audit and/or final payment before the one-year tolling period commenced before bringing suit, it could delay at its option the period during which the surety remained at risk. That would obviously abort the purpose of the statute as well as delete the efficacy of the statutory condition of “acceptance.” Although it could accomplish a delay by not “accepting” the job until final payment or closing of file, once it accepts (and assuming “completion”) it has one year to file suit on the performance bond.
Furthermore, the majority’s construction is inharmonious. “Acceptance” expressly relates to action taken solely by the obligee, the public authority. “Completion of the contract,” then, should be taken to relate solely to action required by the obligor, the “performance” of the contract. This I would see as the implied understanding of the court in its description of the statute in National Surety Corp. v. Wright, 70 Ga. App. 838, 841 (29 SE2d 662) (1944).